Name: Commission Regulation (EC) No 2283/94 of 20 September 1994 amending Regulation (EEC) No 3378/91 laying down detailed rules for the sale of butter from intervention stocks for export
 Type: Regulation
 Subject Matter: trade policy;  marketing;  trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31994R2283Commission Regulation (EC) No 2283/94 of 20 September 1994 amending Regulation (EEC) No 3378/91 laying down detailed rules for the sale of butter from intervention stocks for export Official Journal L 248 , 23/09/1994 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 61 P. 0064 Swedish special edition: Chapter 3 Volume 61 P. 0064 COMMISSION REGULATION (EC) No 2283/94 of 20 September 1994 amending Regulation (EEC) No 3378/91 laying down detailed rules for the sale of butter from intervention stocks for exportTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1880/94 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3378/91 (3), as last amended by Regulation (EC) No 1655/94 (4), provides for quantities of butter in public storage to be made available to operators and invitations to tender to be organized in order, inter alia, to determine the minimum selling prices for butter intended for export either in the unaltered state or after processing; whereas Article 1 of the said Regulation stipulates that butter placed on sale must have entered into storage before 1 January 1992; Whereas, in view of the development of butter stocks and of the quantities available, sales should be extended to butter entering into storage before 1 February 1992; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 (1) of Regulation (EEC) No 3378/91, '1 January 1992' is hereby replaced by '1 February 1992'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 197, 30. 7. 1994, p. 21. (3) OJ No L 319, 21. 11. 1991, p. 40. (4) OJ No L 174, 8. 7. 1994, p. 19.